AUUTIN   *a. TIcam
   WILL&     W1IA?!.KBN
*x-rOHN*:Y     G~iV~ex&iI.

                             February 16, 1960

    Honorable Doug Crouch
    Criminal District Attorney
    Tarrant County
    Fort Worth, Texas
                                        Opinion No. WW-800
                                        Re:   Liablllty of Fort
                                              Worth Independent
                                              School District
                                              for certain excise
    Dear Mr. Crouch:                          taxes.
            Your recent opinion request calls for a deter-
    mination of whether the Fort Worth Independent School
    District is liable for the excise tax imposed upon ra-
    dios, television sets, phonographs and component parts
    thereof, by Article 20.02, Vernon's Civil Statutes
    (House Bill 11, Acts of the'56th Legislature, Third
    Called Session, 1959, effective September 1, 1959).
            Attorney General's Opinion WW-721, rendered
    November 12, 1959, Is controlling on the issue of liabili-
    ty. There It was pointed out that no express state ex-
    emption from the tax was provided, but to the contrary,
    that "this State, any agency, institution, political sub-
    division or instrumentality of this State" were expressly
    designated as "persons" liable for the tax. See 20.01 (a)
    and (p), s.cit.
                -
            The lnhlbitlon against payment of the taxes em-
    bodied in Section 6 of Article VIII of the Texas Constl-
    tution, which prevents,money being drawn from the State,
    Treasury except In pursuance of specific appropriation
    made by law, Is not applicable to the instant situation.
    Payments for the articles enumerated by Article 2Q.02 are
    not "drawn" from the State Treasury, but are made from
    school district funds subject to the control of the school
    district authorities. Consequently, It appears that the
    Fort Worth Independent School District cannot escape pay-
    ment of the tax in question. This conclusion is buttressed,
Honorable Doug Crouch, page 2 (~~-800)


if'not compelled, by the case of   State v. City of El Paso,
143 s.w.2d 366 (1940) which held   that the City of El Paso
was liable for the excise tax on   gasoline used by the City
which was purchased in the State   of New Mexico.
                           SuMMAriY
             The Fort Worth Independent School
             District is liable for the excise
             tax Imposed upon radios, television
             sets, phonographs and component
             parts thereof, by Article 20.02,
             Vernon's Civil Statutes (House
             Bill ll,,Acts of the 56th Legisla-
             ture, Third Called Session, 1959,
             effective September 1, 1959).
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas

                          ,T     -wlPb
                                Y
                                  Jack N. Price
                                  Assistant
JNP:mfh
APPROVED:
OPINION CoMMITTEE
W. V. Geppert, Chairman
Jot Hodges, Jr.
Marvin H. Brown, Jr.
Leon F. Pesek
Cecil C. Camma,ck,Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore